IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20884
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE LUIS RUIZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-91-CR-27-4
                       --------------------
                          April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Luis Ruiz, federal prisoner #59024-079, appeals the

district court’s denial of his petition for writ of error coram

nobis, which was treated as a successive motion to vacate his

sentence pursuant to 28 U.S.C. § 2255.

     The district court properly denied Ruiz’ petition for writ

of error coram nobis.   The writ of error coram nobis is used to

attack invalid convictions which have continuing consequences

when the petitioner has served his sentence and is no longer in

custody for purposes of 28 U.S.C. § 2255.     United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20884
                                 -2-

Morgan, 346 U.S. 502, 506-13 (1954).    Because Ruiz is currently

incarcerated, this remedy is unavailable to him as a matter of

law.

       Because Ruiz was asserting that his sentence was

unconstitutional and should be vacated, the district court

properly treated Ruiz’ petition as a successive § 2255 motion.

See 28 U.S.C. § 2255.    The district court did not err in denying

Ruiz’ successive motion to vacate his sentence.      Because Ruiz

failed to obtain authorization from this court prior to filing

his successive § 2255 motion, the district court lacked

jurisdiction to entertain his claims.      28 U.S.C. § 2255; 28

U.S.C. § 2244(b)(3)(A).    Accordingly, the district court’s

judgment is affirmed.

AFFIRMED.